[wellsgpmtamendmentno1toa001.jpg]
EXECUTION VERSION AMENDMENT NUMBER ONE to the Amended and Restated Master
Repurchase Agreement and Securities Contract dated as of May 9, 2018 between GP
COMMERCIAL WF LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION THIS AMENDMENT
NUMBER ONE to the Repurchase Agreement (as defined below) (this “Amendment”) is
made this 28th day of June, 2019, between GP COMMERCIAL WF LLC (“Seller”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Buyer”). WHEREAS, Seller and Buyer
entered into (i) that certain Amended and Restated Master Repurchase Agreement
and Securities Contract, dated as of May 9, 2018, by and between Seller and
Buyer (as the same has been and may be further amended, restated, supplemented
or otherwise modified from time to time, the “Repurchase Agreement”), and (ii)
that certain Third Amended and Restated Fee and Pricing Letter, dated as of June
28, 2019, by and between Seller and Buyer (as the same has been and may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Fee Letter”); and WHEREAS, Seller and Buyer have agreed to amend the
Repurchase Agreement as set forth herein. NOW THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the mutual covenants herein contained, the parties hereto hereby agree as
follows: SECTION 1. Amendments. Effective as of the date of this Amendment the
Repurchase Agreement is hereby amended as follows: (a) Section 2.01 of the
Repurchase Agreement is hereby amended by adding the definitions of “BHC Act
Affiliate”, “Default Right” and “U.S. Special Resolution Regime” in the
appropriate alphabetical order: “BHC Act Affiliate”: The meaning assigned to the
term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C. §
1841(k). “Default Right”: The meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime”: Each of (i) the Federal Deposit
Insurance Act and the regulations promulgated thereunder and (ii) Title II of
the Dodd- Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder. (b) Section 2.01 of the Repurchase Agreement
is hereby amended by deleting the definitions of “Debt Yield”, “Extension
Period”, “Initial Termination Date”, “Maximum LEGAL02/39011234v4



--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa002.jpg]
Amount”, “Repurchase Documents”, “Revolving Period” and “Revolving Period
Expiration Date” in their respective entireties and replacing them with the
following: “Debt Yield”: With respect to any Purchased Asset, as of any date of
determination, the percentage equivalent of the quotient obtained by dividing
(i) the underwritten annual net operating income or net cash flow as of such
date with respect to the Mortgaged Properties securing such Purchased Asset, as
determined by Buyer in its discretion, by (ii) the Purchase Price of such
Purchased Asset as of such date. “Extension Period”: The First Extension Period
or the Second Extension Period, as applicable. “Initial Termination Date”: June
28, 2021. “Maximum Amount”: As of the Amendment Effective Date, $200,000,000
and, if Seller elects to exercise the Upsize Option, upon Buyer’s agreement to
grant the Upsize Option in accordance with all terms and conditions of Section
3.06(c), an amount up to $350,000,000. The Maximum Amount shall not be increased
by any Future Funding Transaction or reduced upon the repurchase of any
Purchased Asset prior to the earlier of the Revolving Period Expiration Date and
the Termination Date; provided, that on and after the earlier of the Revolving
Period Expiration Date and the Termination Date, the Maximum Amount on any date
shall be an amount equal to the sum of (a) the then-current Aggregate Amount
Outstanding, and (b) the Applicable Percentage of those remaining future funding
obligations that are scheduled in the Confirmation for the related Purchased
Assets, as such amounts decline as Future Funding Transactions under Section
3.10 are funded, Purchased Assets are repurchased and Margin Deficits are
satisfied, all in accordance with the applicable terms of this Agreement.
“Revolving Period”: The period from the Amendment Effective Date to but
excluding the Initial Termination Date. “Revolving Period Expiration Date”: The
earliest to occur of (a) the last day of the Revolving Period, (b) any
Accelerated Repurchase Date, and (c) any date on which the Termination Date
shall otherwise occur in accordance with the provisions hereof or Requirements
of Law. (c) Section 2.01 of the Repurchase Agreement is hereby amended by
deleting the definitions of “Revolving Period Extension Option” and “Third
Extension Period” in their respective entireties. (d) Section 3.06 of the
Repurchase Agreement is hereby amended by deleting the section in its entirety
and replacing it with the following: “Section 3.06 Termination Date Extension
Options and Maximum Amount Upsize Options. LEGAL02/39011234v4



--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa003.jpg]
(a) Termination Date Extension Options. Subject to the terms and conditions of
this Section 3.06(a), Seller shall have two (2) options to extend the then-
current Termination Date for a period of one (1) year each (each, an “Extension
Period”). Each extension of the Termination Date shall be subject to the
satisfaction of the following conditions both on the date of Seller’s request to
extend and as of the then- current Termination Date, each as determined by Buyer
in its sole discretion (each, an “Extension Condition”): (i) Seller shall
request the extension of the Termination Date in a writing delivered to Buyer no
earlier than ninety (90) days and no later than thirty (30) days before the
then-current Termination Date, (ii) no Default or Event of Default has occurred
and is continuing, (iii) no Margin Deficit shall be outstanding, (iv) Seller
shall be in compliance with the Facility Debt Yield Test; provided, however, if
Seller is not in compliance with the foregoing condition, then Seller may make a
payment to Buyer in an amount sufficient, as determined by Buyer in its sole
discretion, to cause each such condition to be in full compliance prior to the
then-current Termination Date, (v) all Purchased Assets otherwise qualify as
Eligible Assets, and (vi) Seller has paid to Buyer the Extension Fee on or
before the then-current Termination Date. If the Extension Conditions are not
fully satisfied as of the current Termination Date, then notwithstanding any
prior approval by Buyer of Seller’s request to extend the then- current
Termination Date, Seller shall have no right to extend the then-current
Termination Date, and any pending request to extend the then-current Termination
Date shall be deemed to be denied. Notwithstanding anything to the contrary in
this Section 3.06, in no event shall the Termination Date be extended for more
than two (2) Extension Periods. For the avoidance of doubt, the exercise of an
extension of the Termination Date pursuant to this Section 3.06(a) shall not
extend the scheduled Repurchase Date of any Transaction for a period in excess
of one (1) year. (b) [Reserved.] (c) Maximum Amount Upsize Options. At any time
during the Revolving Period, but in no event more than three (3) times per
calendar year, Seller may request an increase of the Maximum Amount (the “Upsize
Option”) by delivery of written notice to Buyer of such request not less than
thirty (30) days prior to the requested effective date of the corresponding
increase in the Maximum Amount. Each Upsize Option shall be in an amount not
less than $50,000,000. Each Upsize Option in an amount greater than $50,000,000
shall be in increments of $25,000,000. Seller’s request(s) to exercise an Upsize
Option may be approved or denied by Buyer in Buyer’s sole and absolute
discretion; provided, that a request by Seller to exercise an Upsize Option will
be deemed to be denied if, on the date of the related request or on the proposed
effective date of such request, any of the Extension Conditions set forth in
Section 3.06(a) are not satisfied, as determined by Buyer in Buyer’s sole and
absolute discretion. In addition, no exercise of an Upsize Option shall be
effective until Seller has paid to Buyer the Upsize Fee applicable for the
related Upsize Option.” (e) The Repurchase Agreement is hereby amended by adding
the following new section immediately following Section 18.25. “Section 18.26.
Recognition of the U.S. Special Resolution Regimes LEGAL02/39011234v4



--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa004.jpg]
(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Agreement and/or the
Repurchase Documents, and any interest and obligation in or under this Agreement
and/or the Repurchase Documents, will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if this
Agreement and/or the Repurchase Documents, and any such interest and obligation,
were governed by the laws of the United States or a state of the United States.
(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement and/or the Repurchase Documents that may be exercised against Buyer
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
and/or the Repurchase Documents were governed by the laws of the United States
or a state of the United States.” SECTION 2. Defined Terms. Any terms
capitalized but not otherwise defined herein shall have the respective meanings
set forth in the Repurchase Agreement. SECTION 3. Conditions Precedent. It shall
be a condition precedent to the effectiveness of this Amendment that: (a) Seller
shall have executed and delivered to Buyer this Amendment and the Third Amended
and Restated Fee and Pricing Letter, dated as of the date hereof (the “Amendment
Documents”); (b) Seller shall have paid to Buyer the first installment of the
Structuring Fee; and (c) Seller shall have paid to Buyer all other fees and
expenses due and owing to Buyer in connection with the Amendment Documents in
accordance with Section 6 of this Amendment. SECTION 4. Limited Effect. Except
as amended hereby, the Repurchase Agreement shall continue in full force and
effect in accordance with its terms. Reference to this Amendment need not be
made in the Repurchase Agreement or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to, or with respect to, the Repurchase Agreement, any reference in
any of such items to the Repurchase Agreement being sufficient to refer to the
Repurchase Agreement as amended hereby. SECTION 5. Representations. In order to
induce Buyer to execute and deliver this Amendment, Seller hereby represents to
Buyer that as of the date hereof, except as otherwise expressly waived by Buyer
in writing, Seller is in full compliance with all of the terms and conditions of
the Repurchase Agreement, including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Repurchase Agreement. LEGAL02/39011234v4



--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa005.jpg]
SECTION 6. Fees and Expenses. Subject to the limitations specified in Section
13.02 of the Repurchase Agreement, Seller agrees to pay to Buyer all reasonable
fees and out of pocket expenses incurred by Buyer in connection with this
Amendment (including all reasonable fees and out of pocket costs and expenses of
Buyer’s legal counsel incurred in connection with this Amendment) pursuant to
Section 13.02 of the Repurchase Agreement. SECTION 7. Governing Law. This
Amendment and any claim, controversy or dispute arising under or related to or
in connection with this Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law. SECTION 8. Counterparts. This Amendment may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same agreement. This Amendment,
to the extent signed and delivered by facsimile or other electronic means, shall
be treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No signatory to this Amendment shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature or agreement was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation or enforceability of a contract and each such Person
forever waives any such defense. SECTION 9. Effect of Amendment. This Amendment
and the transactions contemplated hereby shall not be construed to be, a
novation of any of the obligations owing by Seller, Pledgor or Residual Pledgor
(the “Repurchase Parties”) under or in connection with the Repurchase Agreement,
the Fee Letter, the Pledge and Security Agreement, the Residual Pledge and
Security Agreement or any of the other Repurchase Documents to which any
Repurchase Party is a party. It is the intention of each of the parties hereto
that (i) the perfection and priority of all security interests securing the
payment of the obligations of the Repurchase Parties under the Repurchase
Agreement, the Pledge and Security Agreement and the Residual Pledge and
Security Agreement are preserved, (ii) the liens and security interests granted
under Repurchase Agreement, the Pledge and Security Agreement and the Residual
Pledge and Security Agreement continue in full force and effect, and (iii) any
reference to the Repurchase Agreement in any Repurchase Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to the Repurchase Agreement, as amended by this Amendment and the
provisions hereof. [SIGNATURE PAGES FOLLOW] LEGAL02/39011234v4



--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa006.jpg]




--------------------------------------------------------------------------------



 
[wellsgpmtamendmentno1toa007.jpg]




--------------------------------------------------------------------------------



 